department of the treasury internal_revenue_service washington c ox exeurr ano government entities jul qe tt ep rk uniform issue list xxxkkkxxkaxxkkakk xkkxkkx kk haa kkhkk xxkxxxkx kk axxkxiokk legend taxpayera xxxxxxxxxxxkxxx individual b xxxxxxxxxxxxkxxk ira x xxxkxxxkaxxxk kkk company s xxxxxxxxxxxkxxxxx company t xxxxxxxxxxxxxxxx bank a xxxxxxxxxxxxkkak amount d xxxxxxxxxxxxkakxx amount xxxxxxaxxxxxax kkk amount f xxxxxxxxxxxxkkak date date date date xxxkkkxxxxxxkkakk xxxxxxxxxkxxkkkk xxxxxxxxxkxxkkak xxxxxaxxxkkxkkxk dear xxxxxxxxx this is in response to your ruling_request dated date as supplemented by correspondence dated date in which you xxxxxxxxxxk request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code ‘cade’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that pursuant to a general power_of_attorney individual b taxpayer a's father has been managing his financial affairs taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of company t to follow the instructions given by individual b which led to amount f not being deposited in a new ira account taxpayer a represents further that he maintained ira x with bank a until date on date individual b on taxpayer a's behalf closed ira x and amount d was placed in a cashier's account at bank a on that same day amount e was withdrawn from the cashier's account and used to successfully establish an ira with company s amount f remained in bank a’s cashier's account while individual b requested and received documents from company t to establish a second ira on date individual b mailed the ira application to company t along with a cashier's check in amount f payable to company t funds fbo taxpayer a on date company t acknowledged receipt of the adoption_agreement and check but failed to follow individual b's instructions and establish the second ira individual was unaware that the second ira had not been established until date when he discovered that company t had returned the cashier's check individual b still holds the expired cashier's check for amount f and the funds remain in bank a's cashier's account amount f has not been used for any other purpose based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount f from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 d of the cade does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individuai not later than the xxxxxxxkxkxxx day after the day on which the individual received the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 d a j from an ira which was not included in gross_income because of the application of sec_408 4x3 sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with the assertion that individual b acting on behalf of taxpayer a under a general power_of_attorney attempted a direct transfer of funds from ira x to a roflover ira at company t by having bank a issue a cashier's check made payable to company t fbo taxpayer a individual b did everything xxxxxxkxxkax necessary to complete the rollover and but for the failure of company t to open the ira there wouid have been a valid rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect ta the distribution of amount f from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount f to a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount f will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the cade or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxxx id number xxx xxxxxxxx se t ep ra t4 at xxxxxxxxxxx sincerely yours io aus donzell littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
